AMENDMENT ONE TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT ONE (“Amendment”) is effective July 1, 2012, and is between
Reprints Desk, Inc., a Delaware corporation (the “Company”), Derycz Scientific,
Inc., a Nevada Corporation (“Derycz”) and Scott Ahlberg, an individual residing
at _________________________ (“Executive”).

 

WHEREAS, Company and Executive have entered into an Executive Employment
Agreement, dated July 1, 2010 (the “Agreement”), and desire to amend the
Agreement as described below.

 

1. Section 2(a) “Compensation and Benefits / Base Salary” is deleted in its
entirety and replaced with the following:

 

2(a) Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of One Hundred
and Sixty Five Thousand Dollars ($165,000) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.

                         

2. Section 2(b) “Compensation and Benefits / Commissions” is deleted in its
entirety.

 

 

3. Except as expressly stated above, the Agreement remains in full force and
effect in accordance with its terms. Unless otherwise stated in this Amendment
each defined term herein shall have the same meaning ascribed to such term in
the Agreement.

 

4. The terms and conditions of this Amendment are hereby incorporated into and
made a part of the Agreement.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

REPRINTS DESK, INC. and DERYCZ SCIENTIFIC, INC.

 

 

By: ____________________________________

 

Name: Alan Urban

Title: CFO

 

EXECUTIVE:

 

 

____________________________________

Name: Scott Ahlberg

